UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:November 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54328 EFL OVERSEAS, INC. (Exact name of registrant as specified in its charter) Nevada 26-3062721 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 333 N. Sam Houston Parkway East, Suite 600, Houston, Texas77060 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(281) 260-1034 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes oNo þ As of January 10, 2013, the registrant had 19,022,020 outstanding shares of common stock. FORWARD LOOKING STATEMENTS The information contained in this Form10-Q contains certain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, Section21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties. Any statement which does not contain an historical fact may be deemed to be a forward-looking statement. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expect", "plan", "intend", "anticipate", "believe", "estimate", "predict", "potential" or "continue", the negative of such terms or other comparable terminology. In evaluating forward looking statements, you should consider various factors outlined in our latest Form10-K filed with U.S. Securities Exchange Commission (“SEC”) on November 29, 2012 and, from time to time, in other reports we file with the SEC. These factors may cause our actual results to differ materially from any forward-looking statement. We disclaim any obligation to publicly update these statements, or disclose any difference betweenour actual results and those reflected in these statements. 2 PART 1 – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EFL OVERSEAS, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS November 30, August 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Accrued gas sales Joint interest owners and other Prepaids Other Total current assets OIL AND GAS PROPERTIES, full cost method Proved properties, net of accumulated depletion and depreciation of $486,923 Unproven properties OTHER ASSETS - Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Asset retirement obligation - current Total current liabilities NONCURRENT LIABILITIES Asset retirement obligations Deferred income taxes - Total Liabilities STOCKHOLDERS' EQUITY Capital Stock Authorized: 75,000,000 common shares, par value $0.001 per share Issued and outstanding: 19,022,020 and 17,478,539 common shares at November 30, 2012and August 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive loss ) Retained earnings (accumulated deficit) during the exploration stage ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 EFL OVERSEAS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative results Three Months Ended November 30, from July 22, 2008 to November 30, 2012 REVENUE Gas sales, net $ $
